Citation Nr: 9931359	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-06 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the cervical spine.

2.  Entitlement to an initial compensable evaluation for 
arthritis of the thoracic spine.


INTRODUCTION

The veteran had active service from February 1976 to February 
1996.

This appeal arises from a July 1996 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
granted entitlement to service connection for arthritis of 
the cervical and thoracic spine, evaluated as noncompensably 
disabling, effective from March 1, 1996.  In January 1997, 
the RO increased the zero percent evaluation for arthritis of 
the cervical spine to 10 percent and confirmed and continued 
the noncompensable evaluation for arthritis of the thoracic 
spine.

Because the veteran's claim for an increased evaluation 
associated with the thoracic spine remains denied, that claim 
remains on appeal.  The issue of entitlement to an evaluation 
in excess of 10 percent for arthritis of the cervical spine 
also remains on appeal in accordance with AB v. Brown, 6 Vet. 
App. 35 (1993).

On the veteran's substantive appeal, VA Form 9, he checked 
the box indicating that he desired to appear personally 
before a member of the Board of Veterans' Appeals (Board).  
Thereafter the veteran was scheduled for a hearing.  However, 
a June 1997 Report of Contact shows that he canceled the 
hearing.  The record thereafter does not indicate that he has 
requested to appear at a subsequent hearing.  Considering the 
foregoing, additional development in this regard is not 
warranted.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained.

2.  The veteran's arthritis of the cervical spine is 
manifested by degenerative changes, slight limitation of 
motion, and complaints of pain.  Neurological findings are 
normal.  The disability is productive of no more than slight 
impairment.

3.  The veteran's arthritis of the thoracic spine is 
manifested by complaints of pain without limitation of 
motion.  The disability is productive of no more than slight 
impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent for arthritis of the cervical spine are 
not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003-5290 (1999).

2.  The criteria for an initial compensable rating for a 
thoracic spine are not met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003-5291 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In relevant part, in July 1996, service connection for 
arthritis of the cervical and thoracic spine was granted and 
evaluated at zero percent, effective from March 1, 1996, 
under Diagnostic Code 5003.  The veteran appealed therefrom.  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also AB 
v. Brown, 6 Vet. App. 35.  VA, therefore, has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  After reviewing the 
evidence of record, the Board is satisfied that all necessary 
evidence has been received for an equitable disposition of 
the appeal and adequately developed.  Id. 

Factual Background

In July 1996, the RO considered the veteran's service medical 
records including medical reports from Park Nicollet Medical 
Center dated from May 1994 to August 1995.  The reports show 
that the veteran complained of pain and stiffness of the 
cervical and thoracic spine after being involved in motor 
vehicle accidents in 1988 and in 1994 and that assessments of 
neck muscle strain, secondary to recent motor vehicle 
accident were made.  The RO also considered a May 1996 VA 
examination report.

The May 1996 VA examination report shows that since the 1988 
motor vehicle accident, the veteran has had episodic, 
moderate to severe neck pain, which occurred once or twice a 
year and was precipitated by excessive or unguarded bending, 
twisting, or leaning.  The pain lasted over several hours but 
was relieved with rest.  The veteran denied having associated 
muscle spasm or radiculopathy and denied wearing a brace.  
Regarding the mid-thoracic spine, the veteran complained of 
pain after prolonged periods of deskwork.  Although the pain 
usually lasted over a few hours, it was relieved with rest.  

On examination, mild cervical paraspinal muscle tenderness 
was noted.  The veteran's posture was normal and no evidence 
of deformity or swelling was detected.  For the cervical 
spine, flexion was to 65 degrees with extension to 
50 degrees, lateral flexion to 40 degrees, bilaterally, and 
rotation to 55 degrees, bilaterally.  For the dorsal spine, 
mild tenderness of the mid thoracic paraspinal muscles was 
noted.  However, there was no restriction to respiratory 
movements.  X-rays of the cervical spine showed prominent 
degenerative changes from C-3 downward and X-rays of the 
thoracic spine showed minimal changes.  The diagnoses were 
degenerative disc disease, degenerative joint disease of the 
cervical spine, and degenerative joint disease of the 
thoracic spine.  

VA outpatient treatment reports dated from August to 
September 1996 show continued complaints of increased pain, 
paresthesia of the upper extremities, and tenderness.  The 
reports document that the veteran's symptoms increased during 
periods of prolonged immobility but frequent "pops" of the 
spine provided relief.  On examination, evidence of 
paresthesia or radicular symptoms was not detected.  Instead, 
the veteran had normal strength, a normal gait, and normal 
deep tendon reflexes.  The examiner noted that the cervical 
spine had moderate degenerative joint disease without 
malalignment and that a magnetic resonance imaging (MRI) 
showed degenerative joint disease at all levels without 
neural foraminal or specific canal narrowing.  A laboratory 
report showing multilevel degenerative joint disease of the 
cervical spine, most significant of the neuroforaminal near 
complete obliteration of the C-3 and C-4 on the right, and 
old avulsion fracture off tip of the C-6 spinous process, is 
attached.  The relevant impression was moderate cervical and 
thoracic degenerative joint disease.

On VA examination in August 1998, the veteran again recalled 
being involved in a head-on motor vehicle accident in service 
and receiving immediate treatment for minor complaints.  He 
also recalled experiencing severe neck pain with radiation 
into the shoulders and base of the skull the following day.  
The veteran also maintained that he had experienced 
intermittent symptoms with varying degrees of intensity since 
the accident.  He stated that he had been treated with 
physical therapy, pain medication, nonsteriodal anti-
inflammatory medication, and exercise.  The veteran added he 
was a full time student and sat at a computer for several 
hours every day.  The prolonged sitting caused constant 
aching, discomfort which was exacerbated at night 
particularly when sleeping on his side, cramping pain which 
affected the shoulders and lower back, and severe discomfort 
localized in the area of the lower border of his shoulder 
blades.  Lying in a supine position decreased pain.  He also 
soaked with hot water and took Naprosyn to obtain relief.  
Symptoms of morning stiffness were also noted but the veteran 
denied having radicular features or any increased symptoms 
with a cough or sneeze, or changes with bowel and bladder 
habits.  He also did not use mechanical devices or neck 
collars and had not undergone surgery.  Constitutional 
symptoms suggestive of inflammatory arthritis were not 
described either.  

Examination revealed normal strength of the upper 
extremities, particularly of the shoulder area, and brisk 
deep tendon reflexes.  Examination of the neck demonstrated 
fairly significant paraspinal spasms, bilaterally with 
bilateral trigger points along the medial border of the 
scapula and percussive tenderness of the mid thoracic spine.  
For the cervical spine, forward flexion was to 75 degrees 
with extension to 25 degrees, side bending to 45 degrees, 
bilaterally, and rotation to 60 degrees, bilaterally.  For 
the thoracic spine, normal chest expansion at greater than an 
inch and a half was noted.  The veteran rotated to 45 
degrees, bilaterally without complaints of pain.  Further 
overall spine alignment showed good posture with normal 
curves.  X-rays of the cervical spine demonstrated an old 
avulsion fracture of the C-6 spinous process (clays 
shoveler's injury) and severe degenerative disc disease with 
elements of diffuse idiopathic skeletal hyperostosis noted at 
several levels, most severely from C-3 to C-7.  X-rays of the 
thoracic spine were normal.  The diagnoses were severe 
degenerative disc disease of the cervical spine, old C-6 
spinous process avulsion fracture (clay shoveler's injury), 
and normal thoracic spine examination.

In the discussion section, the examiner stated that the 
veteran's thoracic spine complaints were "classic" and 
directly related to the cervical spine arthritic changes and 
restricted range of motion.  Attention as far as treatment 
should be directed at the cervical spine.  The thoracic spine 
was normal and it was clear from the veteran's history that 
the motor vehicle accident sustained in 1988 was probably 
responsible for the avulsion type injury to the C-6 spinous 
process, which was a marker of the nature of trauma that his 
neck experienced.  

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is initially noted that the basis of disability 
evaluations is in the ability of the body to function as a 
whole, and an evaluation is based upon lack of usefulness.  
38 C.F.R. § 4.10.  As the veteran's disability involves the 
cervical and thoracic spine, the elements to be considered 
primarily include the reduction in the joint's normal 
excursion of movement on different planes in conjunction with 
factors such as less or more movement than normal, weakened 
movement, incoordination, and swelling or instability.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is also a factor of 
disability.  38 C.F.R. § 4.40.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbation.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Slight limitation of the cervical spine warrants a 10 percent 
evaluation, moderate limitation of motion warrants a 20 
percent evaluation, and severe limitation of motion warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.

Slight limitation of motion of the dorsal spine is evaluated 
as noncompensably disabling and moderate or severe limitation 
of motion of the dorsal spine is rated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5291.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3 (1999).

Cervical

In this case, the Board recognizes the veteran's complaints 
of pain, stiffness, and limitation of motion associated with 
the cervical spine disability.  Nevertheless, the record 
shows that the veteran's disability picture does not more 
nearly approximate the criteria required for a rating in 
excess of 10 percent.  Although positive findings of 
significant muscle spasms, bilaterally, as well as trigger 
points along the medial border of his scapula are present, 
findings also show that limitation of motion is slight.  On 
examination in May 1996, flexion was to 65 degrees with 
extension to 50 degrees, lateral flexion to 40 degrees, 
bilaterally, and rotation to 55 degrees, bilaterally, and on 
recent examination, forward flexion was to 75 degrees with 
extension to 25 degrees, side bending to 45 degrees, 
bilaterally, and rotation to 60 degrees, bilaterally.  
Further the veteran has a normal posture with normal strength 
and reflexes of the upper extremities.  No evidence of 
deformity or swelling was demonstrated either.  Additionally, 
the veteran obtains relief from pain with rest.  Thus, the 
evidence does not demonstrate that symptoms associated with 
the veteran's arthritis of the cervical spine more nearly 
approximate the criteria required for a rating in excess of 
10 percent.  Entitlement to an increased rating is not 
warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5290. 

Functional loss due to pain, supported by adequate pathology, 
is recognized as resulting in disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  As previously noted, although 
positive findings of pain, tenderness, and muscle spasm are 
present, the evidence shows that the veteran's associated 
functional impairment is no more than slight.  Again, his 
reflexes and strength of the upper extremities are normal, 
and there is no evidence of neurological deficit present.  In 
addition, the veteran's disability picture is not productive 
of atrophy or muscle wasting.  The veteran's disability is 
also devoid of pathology such as excess fatigability, 
incoordination, an impaired ability to execute skilled 
movements, and disturbance of locomotion.  Although the 
veteran experiences pain after prolonged sitting while at 
school, the objective evidence does not show increased 
functional loss and impairment during school or lifestyle 
activities due to pain of the cervical spine that would 
warrant an increased rating in excess of 10 percent.  The 
Board therefore concludes that the veteran's cervical spine 
disability is productive of no more than slight impairment 
and entitlement to an increased rating is not warranted.  
38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra. 


Thoracic

The evidence also fails to show that entitlement to a 
compensable rating for arthritis of the thoracic spine is 
warranted.  At the outset, it is noted that the dorsal spine 
usually moves with the lumbar spine and does not exhibit 
independent motion.  Nevertheless, on examination in August 
1998, findings revealed normal chest expansion at greater 
than an inch and a half and bilateral rotation to 45 degrees 
without pain.  Additionally, the examiner reported that X-ray 
studies of the thoracic spine were normal and recorded a 
diagnosis of normal thoracic spine examination.  Further with 
respect to the veteran's thoracic spine, there is no evidence 
of functional loss due to pain on motion, excess 
fatigability, loss of endurance, strength, etc.  DeLuca, 
supra; 38 C.F.R. §§ 4.40, 4.45.  Thus, entitlement to a 
compensable evaluation in this regard is not warranted.  

In this matter, the Board also acknowledges that a diagnosis 
of degenerative joint disease of the thoracic spine has been 
made and that X-ray studies in May 1996 revealed minimal 
changes.  Nonetheless, entitlement to a compensable 
evaluation still is not warranted.  As previously noted, 
there is no limitation of motion of the thoracic spine 
present; thus, a compensable rating under Diagnostic Code 
5291 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5291.  In addition, the evidence does not show that the 
veteran has arthritis with multiple involvement of the dorsal 
vertebrae.  See generally 38 C.F.R. § 4.45(f).  As such, even 
if assuming that the veteran currently has arthritis of the 
thoracic spine, the X-ray evidence does not show the degree 
of joint involvement necessary for an increased evaluation on 
this basis.  Thus, the criteria required for an increased 
rating under the provisions of 5003 are not met.  
Accordingly, entitlement to a compensable evaluation in this 
regard is not warranted.  See 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Code 5003-5291.


Additional matters

As shown above, in the case at hand, for arthritis of the 
cervical spine, the record does not show that the veteran's 
clinical picture at any time has been productive of more than 
slight impairment.  For arthritis of the thoracic spine, the 
evidence also does not show that the disability, at any time, 
has been productive of more than slight impairment.  
Consequently, the veteran's cervical spine disability 
warrants no more than a 10 percent rating and the thoracic 
spine disability warrants no more than a noncompensable 
evaluation.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1999), 
have been considered but finds no basis for an allowance in 
this regard.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  However, the 
Board is not required to discuss the possible application of 
38 C.F.R. § 3.321(b)(1) when there is no evidence of an 
exceptional disability picture. Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this case, there is no 
evidence of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  The veteran is enrolled as a 
full-time student and there is no evidence showing additional 
functional impairment beyond that contemplated by applicable 
rating provisions.  Therefore, an increased evaluation on an 
extra-schedular basis is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).



ORDER

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the cervical spine is denied.

Entitlement to an initial compensable rating for arthritis of 
the thoracic spine is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals



 

